Title: Thomas Jefferson to Wilson Cary Nicholas, 16 December 1809
From: Jefferson, Thomas
To: Nicholas, Wilson Cary


            
              Dear Sir
               
                     Monticello 
                     Dec. 16. 09.
            
            I now inclose you the Agricultural catalogue. I do not know whether I have made it more or less comprehensive than you wished. but in either case you can make it what it should be by reduction or addition. there are probably other good books with which I am unacquainted. 
		  
		  I do not possess the Geoponica, nor Rozier’s dictionary.
			 
		   
		  all the others I have & set them down on my own knolege, except Young’s Experimental agriculture which I have not, but had the benefit of reading your copy. I am sorry to address this
			 catalogue to Warren instead of Washington. never was there a moment when it was so necessary to unite all the wisdom of the nation in it’s councils. our affairs are certainly now at their ultimate point of crisis.
			 
		  I understand the
			 Eastern republicans will agree to nothing which shall render non-intercourse effectual, and that on any question of that kind the Federalists will have a majority. there remain then only war or
			 submission: and if we adopt the former they will desert us. 
		  under these difficulties you ought not to have left us. a temporary malady was not a just ground for permanent
			 withdrawing, and you are
			 too
			 young to be entitled as yet to decline public duties. I think there never was a time when your presence in Congress was more desireable. however the die is cast, and we have only to regret what we cannot repair. you must indulge me a little in scolding on this subject, & the rather as it is the effect of my great esteem & respect.
            
              Th:
              Jefferson
          